Citation Nr: 9903297	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for fracture of L1 
with disk prolapse; status post lumbar laminectomy, 
foraminotomy, disk excision and spinal fusion, currently 
evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to 
December 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In rating decision on appeal, the RO continued a 10 percent 
evaluation for fracture of the lower back.  In December 1996, 
the RO granted (1) a 50 percent evaluation, effective April 
14, 1993, (2) a temporary total evaluation, from December 1, 
1995, to July 1, 1996, based upon surgical or other treatment 
necessitating convalescence, and (3) a 50 percent evaluation, 
effective July 1, 1996.  The 50 percent evaluation was 
derived by assigning a 40 percent evaluation under Diagnostic 
Code 5293 and an additional 10 percent evaluation under 
Diagnostic Code 5285.  See 38 C.F.R. Part 4, Diagnostic Codes 
5285, 5293 (1998).

In May 1997, the Board denied an increased evaluation for 
fracture of L1 with disk prolapse; status post lumbar 
laminectomy, foraminotomy, disk excision and spinal fusion.  
The appellant appealed the decision to the Court of Veterans 
Appeals (the Court).

The parties filed a joint motion for remand, which the Court 
granted on September 18, 1998.  [redacted].  In the joint motion for 
remand, the parties moved to vacate and remand the claim for 
fracture of L1 with disk prolapse; status post lumbar 
laminectomy, foraminotomy, disk excision and spinal fusion 
for readjudication.  The parties determined that VA had 
failed in its duty to assist.  Specifically, it noted that in 
the Board, in making its determination, had relied, in 
principal part, on an October 1996 private medical record and 
that the latest VA examination had been conducted in October 
1993.  The parties noted that the appellant had undergone a 
bilateral decompressive lumbar laminectomy and disk excision 
in December 1995 and that he had provided testimony that he 
may have developed gastrointestinal problems due to his 
constant use of heavy pain medication.  The parties felt that 
the Board should have had the appellant undergo a more 
contemporaneous examination due to the possibility of an 
increased severity in the appellant's service-connected 
fracture of L1 with disk prolapse; status post lumbar 
laminectomy, foraminotomy, disk excision and spinal fusion.  

Additionally, the parties determined that the Board had not 
addressed the appellant's statements as to the fact that he 
felt that the severity of his service-connected fracture of 
L1 with disk prolapse; status post lumbar laminectomy, 
foraminotomy, disk excision and spinal fusion rendered him 
unemployable.

In compliance with the joint motion for remand and the 
September 1998 Court order, the case is hereby REMANDED to 
the RO for the following action:

1.  As to a possible claim for service 
connection for gastrointestinal disorder, 
the RO is to inform the appellant that he 
is to file a formal claim for service 
connection for gastrointestinal disorder.  
The appellant must be instructed that he 
is to submit evidence of a well-grounded 
claim for service connection.

If the appellant submits a formal, 
written claim for service connection for 
gastrointestinal disorder, the RO must 
adjudicate the claim and notify the 
appellant and, by separate letter, the 
appellant's representative.  If the 
appellant wishes to appeal the rating 
decision, he must submit a timely notice 
of disagreement following the rating 
decision, and a timely substantive 
appeal, following the issuance of a 
statement of the case.  If there is a 
failure to perfect the appeal, the Board 
will take appropriate action.

The appellant is placed on notice that 
the Board has jurisdictional limitations.  
See 38 U.S.C.A. §§ 7104, 7105, 7105A 
(West 1991); 38 C.F.R. §§ Chapters 19 and 
20 (1998).

2.  As to a possible claim for service 
connection for a psychiatric disorder, 
the RO is to inform the appellant that he 
is to file a formal claim for service 
connection for a psychiatric disorder.  
The appellant must be instructed that he 
is to submit evidence of a well-grounded 
claim for service connection.

If the appellant submits a formal, 
written claim for service connection for 
a psychiatric disorder, the RO must 
adjudicate the claim and notify the 
appellant and, by separate letter, the 
appellant's representative.  If the 
appellant wishes to appeal the rating 
decision, he must submit a timely notice 
of disagreement following the rating 
decision, and a timely substantive 
appeal, following the issuance of a 
statement of the case.  If there is a 
failure to perfect the appeal, the Board 
will take appropriate action.

The appellant is placed on notice that 
the Board has jurisdictional limitations.  
See 38 U.S.C.A. §§ 7104, 7105, 7105A 
(West 1991); 38 C.F.R. §§ Chapters 19 and 
20 (1998).

3.  The RO is instructed to send the 
appellant a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based Upon Unemployability for 
completion.  The Board is aware that the 
appellant submitted such form in March 
1996; however, the Board finds that an 
updated claim must be made.  The 
appellant is instructed to complete the 
VA Form 21-8940, sign it, date it, and 
return it to the RO for adjudication.

If the appellant submits a formal, 
written claim for a total rating for 
compensation based upon individual 
unemployability, the RO must adjudicate 
the claim and notify the appellant and, 
by separate letter, the appellant's 
representative.  If the appellant wishes 
to appeal the rating decision, he must 
submit a timely notice of disagreement 
following the rating decision, and a 
timely substantive appeal, following the 
issuance of a statement of the case.  If 
there is a failure to perfect the appeal, 
the Board will take appropriate action.

4.  The appellant is to be examined by a 
VA vocational rehabilitation specialist.  
The specialist is to be informed of the 
appellant's service-connected disability.  
All necessary testing should be completed 
at this time.  The specialist should 
determine whether the appellant is 
incapable of performing substantially 
gainful employment due solely to his 
service-connected fracture of L1 with 
disk prolapse; status post lumbar 
laminectomy, foraminotomy, disk excision 
and spinal fusion.

5.  The RO is to schedule the appellant 
for a VA examination with a neurologist.  
The examiner must be provided with the 
appellant's claims folder and must review 
the appellant's medical history.  The 
neurologist must state in the evaluation 
report that he/she has reviewed the 
appellant's medical history.  The 
neurologist must be given a copy of the 
rating criteria for Diagnostic Codes 
5285, 5292, and 5293.  The examination 
report should include specific 
measurements of factors in degrees.  The 
examiner should address whether there is 
limitation of motion due to pain, 
weakened movement, excess fatigability, 
or incoordination is objectively 
demonstrated on examination.  Both the 
positive findings and the negative 
findings must be stated in the 
examination report.  All appropriate 
tests and studies should be accomplished 
at this time.  Please report the active 
range of motion of the lumbar spine in 
degrees.  At what ranges of motion does 
pain limit function?  Please state in 
degrees what is considered the normal 
ranges of motion of the lumbar spine.  
Please also report passive range of 
motion in degrees.  At what ranges of 
motion does pain limit function?  Is 
there any neurologic deficit?  State yes 
or no and set forth your findings.  Grade 
the strength of the lumbar spine.  Is 
there weakness?  State yes or no and set 
forth your findings.  Is there excess 
fatigability?  State yes or no and set 
forth your findings.  Is there 
incoordination?  State yes or no and set 
forth your findings.

In addition, the neurologist is asked to 
answer the following questions: (1) 
Ultimately, in your professional opinion, 
is the appellant precluded from 
substantially gainful employment due to 
his service-connected fracture of L1 with 
disk prolapse; status post lumbar 
laminectomy, foraminotomy, disk excision 
and spinal fusion? (2) Is there evidence 
of pronounced intervertebral disc 
syndrome with persistent symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc and with little 
intermittent relief?  Please report both 
the positive findings and the negative 
findings as to each of these symptoms (3) 
Is there evidence of unfavorable 
ankylosis of the lumbar spine?

The examiner should report his/her 
findings in a clear, comprehensive, and 
legible manner and should state upon what 
evidence he/she bases the opinion.

6.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

7.  In addition to adjudicating the claim 
for an increased evaluation for fracture 
of L1 with disk prolapse; status post 
lumbar laminectomy, foraminotomy, disk 
excision and spinal fusion, in light of 
the joint motion for remand, the RO shall 
prepare an explanation of why the case 
should or should not be referred for an 
extraschedular evaluation.

8.  The appellant is to inform VA if he 
has applied for Social Security 
Administration benefits.  If he has, 
regardless of what the result was, all 
the documentation he submitted on behalf 
of his claim for Social Security 
Administration to the RO must be 
submitted by the appellant.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


